UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (MARK ONE) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission File No. 001-33065 TIDELANDS BANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 02-0570232 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 875 Lowcountry Blvd. Mount Pleasant, South Carolina 29464 (Address of principal executive offices) (843) 388-8433 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “larger accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated o Smaller reporting company þ (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 4,277,176 shares of common stock, $.01 par value per share, were issued and outstanding as of August 5, 2014. INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2014 (Unaudited) and December 31, 2013 (Audited) 3 Consolidated Statements of Operations and Comprehensive Income (Loss) Six and Three months ended June 30, 2014 and 2013 (Unaudited) 4 Consolidated Statements of Changes in Shareholders’ Equity Six months ended June 30, 2014 and 2013 (Unaudited) 5 Consolidated Statements of Cash Flows - Six months ended June 30, 2014 and 2013 (Unaudited) 6 Notes to Consolidated Financial Statements 7-31 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 32-55 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 56 Item 4. Controls and Procedures 56 PART II - OTHER INFORMATION Item 1. Legal Proceedings 56 Item 3. Defaults Upon Senior Securities 56 Item 6. Exhibits 57 This statement has not been reviewed, or confirmed for accuracy or relevance, by the Federal Deposit Insurance Corporation. 2 Item 1. Financial Statements Tidelands Bancshares, Inc. and Subsidiary Consolidated Balance Sheets June 30, December 31, Assets: (Unaudited) (Audited) Cash and cash equivalents: Cash and due from banks $ $ Interest bearing balances Total cash and cash equivalents Securities available-for-sale Nonmarketable equity securities Total securities Loans receivable Less allowance for loan losses Loans, net Premises, furniture and equipment, net Accrued interest receivable Bank owned life insurance Other real estate owned Other assets Total assets $ $ Liabilities: Deposits: Noninterest-bearing transaction accounts $ $ Interest-bearing transaction accounts Savings and money market accounts Time deposits $100,000 and over Other time deposits Total deposits Securities sold under agreements to repurchase Advances from Federal Home Loan Bank Junior subordinated debentures ESOP borrowings — Accrued interest payable Other liabilities Total liabilities Commitments and contingencies-Note 5,14, and 19 Shareholders’ equity: Preferred stock, $.01 par value and liquidation value per share of $1,000, 10,000,000 shares authorized, 14,448 issued and outstanding Common stock, $.01 par value, 75,000,000 shares authorized; 4,277,176 shares issued and outstanding Common stock-warrant, 571,821 shares outstanding Unearned ESOP shares — ) Capital surplus Retained deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 Tidelands Bancshares, Inc. and Subsidiary Consolidated Statements of Operations and Comprehensive Income (Loss) For the six and three months ended June 30, 2014 and 2013 (Unaudited) Six Months Ended Three Months Ended June 30, June 30, Interest income: Loans, including fees $ Securities available for sale, taxable Interest bearing deposits Other interest income Total interest income Interest expense: Time deposits $100,000 and over Other deposits Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Residential mortgage origination income 28,046 Loss on sale of securities available-for-sale — ) — ) Other service fees and commissions Increase in cash surrender value of BOLI Loss on extinguishment of debt — ) — — Other Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Furniture and equipment Other real estate owned expense Other operating Total noninterest expense Income (loss) before income taxes ) ) ) Income tax expense — — Net income (loss) Accretion of preferred stock to redemption value — — Preferred dividends accrued Net loss available to common shareholders $ ) $ ) $ ) $ ) Comprehensive Income (loss): Net income (loss) Unrealized gain (loss) on securities available for sale ) ) Reclassification adjustment for realized loss onsecurities — — Tax effect ) ) Comprehensive income (loss) $ $ ) $ $ ) Basic loss per common share $ ) $ ) $ ) $ ) Diluted loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding Basic Diluted 4,103,745 See accompanying notes to the consolidated financial statements. 4 Tidelands Bancshares, Inc. and Subsidiary Consolidated Statements of Changes in Shareholders’ Equity For the six months ended June 30, 2014 and 2013 (Unaudited) Preferred Stock Common Stock Common Stock Unearned ESOP Capital Retained Accumulated other Comprehensive income Shares Amount Warrants Shares Amount Shares Surplus Deficit (loss) Total Balance, December 31, 2012 $ ) $ $ ) $ ) $ Repayment ofESOP borrowings ) ) Preferred stock, dividend accrued ) ) Accretion of discount on preferred stock ) — Allocation of unearned ESOP shares Net loss ) ) Other comprehensive loss ) ) Balance, June 30, 2013 $ ) $ $ ) $ ) $ Balance, December 31, 2013 $ ) $ $ ) $ ) $ Repayment ofESOP borrowings ) ) Preferred stock, dividend accrued ) ) Allocation of unearned ESOP shares Net loss ) ) Other comprehensive income Balance, June 30, 2014 $ — $ $ ) $ ) $ See accompanying notes to the consolidated financial statements. 5 Tidelands Bancshares, Inc. and Subsidiary Consolidated Statements of Cash Flows For the six months ended June 30, 2014 and 2013 (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Provision for loan losses Depreciation and amortization expense Discount accretion and premium amortization Net increase in residential mortgages held-for-sale — ) Decrease in accrued interest receivable Increase in accrued interest payable Increase in cash surrender value of life insurance ) ) Gain from sale of real estate ) ) Loss from sale of securities available-for-sale — Decrease in carrying value of other real estate Decrease in other assets Increase in other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of securities available-for-sale ) ) Proceeds from sales of securities available-for-sale — Proceeds from calls, maturities, and paydowns of securities available-for-sale Net decrease (increase) in loans receivable ) Purchase of premises, furniture and equipment, net ) ) Proceeds from sale of other real estate owned Net cash provided (used) by investing activities ) Cash flows from financing activities: Net increase in demand deposits, interest-bearing Net decrease in certificates of deposit and other time deposits ) ) Repayment of FHLB advances — ) Repayment of ESOP borrowings ) ) Decrease in unearned ESOP shares Net cash (used) by financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid on deposits and borrowed funds $ $ Transfer of loans to foreclosed assets $ $ Preferred stock-dividends accrued $ $ Change on unrealized gain (loss) on securities available-for-sale $ $ ) See accompanying notes to the consolidated financial statements. 6 NOTE 1 - BASIS OF PRESENTATION The accompanying financial statements have been prepared in accordance with the requirements for interim financial statements and, accordingly, they are condensed and omit disclosures, which would substantially duplicate those contained in the most recent annual report on Form 10-K.The financial statements, as of June 30, 2014 and for the interim periods ended June 30, 2014 and 2013, are unaudited and, in the opinion of management, include all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation.Operating results for the six and three months ended June 30, 2014 are not necessarily indicative of the results that may be expected for the year ending December 31, 2014.The financial information as of December 31, 2013 has been derived from the audited financial statements as of that date.For further information, refer to the financial statements and the notes included in the Company’s 2013 Annual Report on Form 10-K. In preparing these financial statements, subsequent events were evaluated through the time the financial statements were issued.Financial statements are considered issued when they are widely distributed to all shareholders and other financial statement users, or filed with the Securities and Exchange Commission.In conjunction with applicable accounting standards, all material subsequent events have been either recognized in the financial statements or disclosed in the notes to the financial statements. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Organization - Tidelands Bancshares, Inc. (the “Company”) was incorporated on January 31, 2002 to serve as a bank holding company for its subsidiary, Tidelands Bank (the “Bank”).The Company operated as a development stage company from January 31, 2002 to October 5, 2003.Tidelands Bank commenced business on October 6, 2003.The principal business activity of the Bank is to provide banking services to domestic markets, principally in Charleston, Dorchester, Berkeley, Horry, Georgetown, Beaufort and Jasper counties in South Carolina.The Bank is a state-chartered commercial bank, and its deposits are insured by the Federal Deposit Insurance Corporation.The consolidated financial statements include the accounts of the parent company and its wholly-owned subsidiary after elimination of all significant intercompany balances and transactions.The Company formed Tidelands Statutory Trust I and Tidelands Statutory Trust II on February 22, 2006 and June 20, 2008, respectively, for the purpose of issuing trust preferred securities. In accordance with current accounting guidance, the Trusts are not consolidated in these financial statements.As further discussed in Note 18, on December 19, 2008, as part of the Capital Purchase Program established by the U.S. Department of the Treasury under the Emergency Economic Stabilization Act of 2008, the Company issued 14,448 preferred shares and a common stock warrant to purchase 571,821 shares in return for $14.4 million in cash, to the U.S. Department of Treasury. Management’s Estimates - The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period.Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for losses on loans, including valuation allowances for impaired loans, and the valuation of real estate acquired in connection with foreclosures or in satisfaction of loans.In connection with the determination of the allowances for losses on loans and foreclosed real estate, management obtains independent appraisals for significant properties.Management must also make estimates in determining the estimated useful lives and methods for depreciating premises and equipment. While management uses available information to recognize losses on loans and foreclosed real estate, future additions to the allowances may be necessary based on changes in local economic conditions.In addition, regulatory agencies, as an integral part of their examination process, periodically review the Bank’s allowance for losses on loans and valuation of foreclosed real estate.Such agencies may require the Bank to recognize additions to the allowances based on their judgments about information available to them at the time of their examination.Because of these factors, it is reasonably possible that the allowance for losses on loans and valuation of foreclosed real estate may change materially in the near term. Concentrations of Credit Risk- Financial instruments, which potentially subject the Company to concentrations of credit risk, consist principally of loans receivable, investment securities, federal funds sold and amounts due from banks. The Company makes loans to individuals and small businesses for various personal and commercial purposes primarily in the Charleston metropolitan area (which includes Charleston, Dorchester, and Berkeley counties), Horry, Georgetown, Jasper and Beaufort counties, and additional markets along the South Carolina coast.The Company’s loan portfolio is not concentrated in loans to any single borrower or a relatively small number of borrowers.Additionally, management is not aware of any concentrations of loans to classes of borrowers or industries that would be similarly affected by economic conditions. 7 In addition to monitoring potential concentrations of loans to particular borrowers or groups of borrowers, industries and geographic regions, management monitors exposure to credit risk from concentrations of lending products and practices such as loans that subject borrowers to substantial payment increases (e.g., principal deferral periods, loans with initial interest-only periods, etc.), and loans with high loan-to-value ratios.Additionally, there are industry practices that could subject the Company to increased credit risk should economic conditions change over the course of a loan’s life.For example, the Company makes variable rate loans and fixed rate principal-amortizing loans with maturities prior to the loan being fully paid (i.e., balloon payment loans).These loans are underwritten and monitored to manage the associated risks.Therefore, management believes that these particular practices do not subject the Company to unusual credit risk. The Company’s investment portfolio consists principally of obligations of the United States and its agencies or its corporations.In the opinion of management, there is no concentration of credit risk in its investment portfolio.The Company places its deposits and correspondent accounts with and sells its federal funds to high quality institutions.Management believes credit risk associated with correspondent accounts is not significant. Securities Available-for-Sale- Securities available-for-sale are carried at amortized cost and adjusted to estimated market value by recognizing the aggregate unrealized gains or losses in a valuation account.Aggregate market valuation adjustments are recorded in shareholders’ equity net of deferred income taxes.Reductions in market value considered by management to be other than temporary are reported as a realized loss and a reduction in the cost basis of the security. The adjusted cost basis of investments available-for-sale is determined by specific identification and is used in computing the gain or loss upon sale. Nonmarketable Equity Securities - Nonmarketable equity securities include the cost of the Company’s investment in the stock of the Federal Home Loan Bank and stock in community bank holding companies.The Federal Home Loan Bank stock has no quoted market value and no ready market exists.Investment in the Federal Home Loan Bank is a condition of borrowing from the Federal Home Loan Bank, and the stock is pledged to collateralize such borrowings.Dividends received on this stock are included as interest income. Loans Receivable - Loans are stated at their unpaid principal balance.Interest income on loans is computed based upon the unpaid principal balance.Interest income is recorded in the period earned. The accrual of interest income is generally discontinued when a loan becomes contractually 90 days past due as to principal or interest.Management may elect to continue the accrual of interest when the estimated net realizable value of collateral exceeds the principal balance and accrued interest.A payment of interest on a loan that is classified as nonaccrual is applied against the principal balance.Nonaccrual loans may be restored to performing status when all principal and interest has been kept current for six months and full repayment of the remaining contractual principal and interest is expected. Loan origination and commitment fees are deferred and amortized to income over the contractual life of the related loans or commitments, adjusted for prepayments, using the straight-line method, which approximates the interest method. Loans are defined as impaired when it is probable that a creditor will be unable to collect all amounts due according to the contractual terms of the loan agreement.All loans are subject to these criteria except for smaller balance homogeneous loans that are collectively evaluated for impairment and loans measured at fair value or at the lower of cost or fair value.The Company considers its consumer installment portfolio, credit card loans, and home equity lines as such exceptions. Impairment of a loan is measured based on the present value of expected future cash flows discounted at the loan’s effective interest rate or the fair value of the collateral if the loan is collateral dependent.When management determines that a loan is impaired, the difference between the Company’s investment in the related loan and the present value of the expected future cash flows, or the fair value of the collateral, is generally charged off with a corresponding entry to the allowance for loan losses.The accrual of interest is discontinued on an impaired loan when management determines the borrower may be unable to meet payments as they become due. Troubled Debt Restructurings (“TDRs”) – The Companydesignates loan modifications as TDRs when, for economic or legal reasons related to the borrower’s financial difficulties, it grants a concession to the borrower that it would not otherwise consider.Loans on nonaccrual status at the date of modification are initially classified as nonaccrual TDRs.Loans on accruing status at the date of modification are initially classified as accruing TDRs at the date of modification, if the note is reasonably assured of repayment and performance is in accordance with its modified terms.Such loans may be designated as nonaccrual loans subsequent to the modification date if reasonable doubt exists as to the collection of interest or principal under the restructuring agreement.Nonaccrual TDRs are returned to accruing status when there is economic substance to the restructuring, there is well documented credit evaluation of the borrower’s financial condition,, the remaining balance is reasonably assured of repayment in accordance with its modified terms, and the borrower has demonstrated repayment performance in accordance with the modified terms for a reasonable period of time (a minimum of six months). 8 Allowance for Loan Losses- An allowance for loan losses is maintained at a level deemed appropriate by management to provide adequately for known and inherent losses in the loan portfolio.The Company’s judgment as to the adequacy of the allowance for loan losses is based on a number of assumptions about future events, which the Company believes to be reasonable, but which may or may not prove to be accurate.The Company’s determination of the allowance for loan losses is based on evaluations of the collectability of loans, including consideration of factors such as the balance of impaired loans, the quality, mix, and size of the Company’s overall loan portfolio, economic conditions that may affect the borrower’s ability to repay, the amount and quality of collateral securing the loans, the Company’s historical loan loss experience, and a review of specific problem loans.The Company also considers subjective issues such as changes in the lending policies and procedures, changes in the local/national economy, changes in volume or type of credits, changes in volume/severity of problem loans, quality of loan review and board of director oversight, concentrations of credit, and peer group comparisons.Loans which are deemed to be uncollectible are charged off and deducted from the allowance.The provision for loan losses and recoveries of loans previously charged off are added to the allowance.Our analysis in accordance with generally accepted accounting principles (GAAP) indicates that the level of the allowance for loan losses is appropriate to cover estimated credit losses on individually evaluated loans as well as estimated credit losses inherent in the remainder of the portfolio. Residential Mortgage Loans Held-for-Sale - The Company’s residential mortgage lending activities for sale in the secondary market are comprised of accepting residential mortgage loan applications, qualifying borrowers to standards established by investors, funding residential mortgage loans and selling mortgage loans to investors under pre-existing commitments.Funded residential mortgages held temporarily for sale to investors are recorded at the lower of cost or market value.Application and origination fees collected by the Company are recognized as income upon sale to the investor. The Company issues rate lock commitments to borrowers based on prices quoted by secondary market investors.When rates are locked with borrowers, a sales commitment is immediately entered (on a best efforts basis) at a specified price with a secondary market investor.Accordingly, any potential liabilities associated with rate lock commitments are offset by sales commitments to investors. Premises, Furniture and Equipment - Premises, furniture and equipment are stated at cost, less accumulated depreciation.The provision for depreciation is computed by the straight-line method, based on the estimated useful lives for furniture and equipment of five to 10 years and buildings of 40 years.Leasehold improvements are amortized over the life of the leases, which range up to 40 years.The cost of assets sold or otherwise disposed of and the related allowance for depreciation are eliminated from the accounts and the resulting gains or losses are reflected in the income statement when incurred.Maintenance and repairs are charged to current expense.The costs of major renewals and improvements are capitalized. Other Real Estate Owned - Other real estate is acquired through, or in lieu of, foreclosure and is held for sale.It is initially recorded at fair value less cost to sell at the date of foreclosure, establishing a new cost basis.Subsequent to foreclosure, valuations are periodically performed by management and the assets are carried at the lower of carrying amount or fair value less cost to sell.Revenue and expenses from operations are included within noninterest expense as part of other operating expense. Securities Sold Under Agreements to Repurchase - The Bank enters into sales of securities under agreements to repurchase.Fixed-coupon repurchase agreements are treated as financing, with the obligation to repurchase securities sold being reflected as a liability and the securities underlying the agreements remaining as assets. Income Taxes - Income taxes are the sum of amounts currently payable to taxing authorities and the net changes in income taxes payable or refundable in future years.Income taxes deferred to future years are determined utilizing a liability approach.This method gives consideration to the future tax consequences associated with differences between financial accounting and tax bases of certain assets and liabilities which are principally the allowance for loan losses, depreciable premises and equipment, and the net operating loss carry forward.Deferred tax assets are reduced by a valuation allowance, if based on the weight of evidence available; it is more likely than not that some portion or all of a deferred tax asset will not be realized. The Company believes that its income tax filing positions taken or expected to be taken in its tax returns will more likely than not be sustained upon audit by the taxing authorities and does not anticipate any adjustments that will result in a material adverse impact on the Company’s financial condition, results of operations, or cash flow.Therefore, no reserves for uncertain income tax positions have been recorded. 9 Retirement Plan - The Company has a 401(k) profit sharing plan, which provides retirement benefits to substantially all officers and employees who meet certain age and service requirements.The plan includes a “salary reduction” feature pursuant to Section 401(k) of the Internal Revenue Code.Additionally, the Company maintains supplemental retirement plans for certain highly compensated employees designed to offset the impact of regulatory limits on benefits under qualified pension plans.There are supplemental retirement plans in place for certain current employees. Effective June 30, 2010, the executive officers agreed to cease further benefit accrual under the contracts and will only be entitled to receive benefits accrued through June 30, 2010. Bank Owned Life Insurance - Bank owned life insurance (“BOLI”) represents life insurance on the lives of certain current and former employees who have provided positive consent allowing the Bank to be the beneficiary of such policies.The Bank purchases BOLI in order to use its earnings to help offset the costs of the Bank’s benefit expenses including pre- and post-retirement employee benefits.Increases in the cash surrender value (“CSV”) of the policies, as well as death benefits received net of any CSV, are recorded in other non-interest income, and are not subject to income taxes.The CSV of the policies are recorded as assets of the Bank.Any amounts owed to employees from policy benefits are recorded as liabilities of the Bank.The Company reviews the financial strength of the insurance carriers prior to the purchase of BOLI and annually thereafter.The Bank is currently not in compliance with Company policy that BOLI with any individual carrier is limited to 15% of tier one capital and BOLI in total is limited to 25% of tier one capital. Stock Option Plan - On May 10, 2004, the Company established the 2004 Tidelands Bancshares, Inc. Stock Incentive Plan (“Stock Plan”) that provides for the granting of options to purchase 20% of the outstanding shares of the Company’s common stock to directors, officers, or employees of the Company.The per-share exercise price of incentive stock options granted under the Stock Plan may not be less than the fair market value of a share on the date of grant and vest based on continued service with the Company for a specified period, generally two to five years following the date of grant.The per-share exercise price of stock options granted is determined by a committee appointed by the Board of Directors.The expiration date of any option may not be greater than 10 years from the date of grant.Options that expire unexercised or are forfeited become available for reissuance. Employee Stock Ownership Plan- The Company established the Tidelands Bancshares, Inc. Employee Stock Ownership Plan (“ESOP”) for the exclusive benefit of all eligible employees and their beneficiaries subject to authority to amend, from time to time, or terminate, the ESOP.The ESOP is primarily designed to invest in common stock of the Company and is permitted to purchase Company common stock with contributions to the ESOP made by the Company.Also, the ESOP is permitted to borrow money and use the loan proceeds to purchase Company common stock.The money and Company common stock in the ESOP is intended to grow tax free until retirement, death, permanent disability or other severance of employment with the Company.When an employee retires, he/she will receive the value of the accounts that have been set up for the contributions to the ESOP.An employee may also be eligible for benefits in the event of death, permanent disability or other severance from employment with the Company.The employee must pay taxes when the money is paid following one of these events or any other distributable event described in the ESOP unless it is transferred to another tax-qualified retirement plan or an IRA. Earnings (loss) per common share - Basic earnings (loss) per common share represent income (loss) available to common shareholders divided by the weighted-average number of common shares outstanding during the period.Dilutive earnings (loss) per share reflect additional common shares that would have been outstanding if dilutive potential common shares had been issued.Potential common shares that may be issued by the Company relate solely to outstanding stock options and warrants and are determined using the treasury stock method.Weighted average shares outstanding are reduced for shares encumbered by the ESOP borrowings. Comprehensive Income (loss)- Accounting principles generally require that recognized income, expenses, gains, and losses be included in net income.Although certain changes in assets and liabilities, such as unrealized gains and losses on available-for-sale securities, are reported as a separate component of the equity section of the balance sheet, such items, along with net income (loss), are components of comprehensive income (loss). Statements of Cash Flows - For purposes of reporting cash flows in the financial statements, the Company considers certain highly liquid debt instruments purchased with a maturity of three months or less to be cash equivalents.Cash equivalents include amounts due from banks and federal funds sold.Generally, federal funds are sold for one-day periods. Changes in the valuation account of securities available-for-sale, including the deferred tax effects, are considered noncash transactions for purposes of the statement of cash flows and are presented in detail in the notes to the consolidated financial statements. Off-Balance Sheet Financial Instruments - In the ordinary course of business, the Company enters into off-balance sheet financial instruments consisting of commitments to extend credit and letters of credit.These financial instruments are recorded in the financial statements when they become payable by the customer. 10 Recently Issued Accounting Pronouncements - The following is a summary of recent authoritative pronouncements that could impact the accounting, reporting, and / or disclosure of financial information by the Company. The Comprehensive Income topic of the ASC was amended in June 2011.The amendment eliminated the option to present other comprehensive income as a part of the statement of changes in stockholders’ equity and required consecutive presentation of the statement of net income and other comprehensive income.The amendments were applicable to the Company on January 1, 2012, and have been applied retrospectively.In December 2011, the topic was further amended to defer the effective date of presenting reclassification adjustments from other comprehensive income to net income on the face of the financial statements while the FASB redeliberated the presentation requirements for the reclassification adjustments.In February 2013, the FASB further amended the Comprehensive Income topic clarifying the conclusions from such redeliberations.Specifically, the amendments do not change the current requirements for reporting net income or other comprehensive income in financial statements.However, the amendments do require an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component.In addition, in certain circumstances an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income.The amendments became effective for the Company on a prospective basis for reporting periods beginning after December 15, 2012.These amendments did not have a material effect on the Company’s financial statements. In January 2014, the FASB amended Receivables topic of the Accounting Standards Codification. The amendments are intended to resolve diversity in practice with respect to when a creditor should reclassify a collateralized consumer mortgage loan to other real estate owned (OREO). In addition, the amendments require a creditor to reclassify a collateralized consumer mortgage loan to OREO upon obtaining legal title to the real estate collateral, or the borrower voluntarily conveying all interest in the real estate property to the lender to satisfy the loan through a deed in lieu of foreclosure or similar legal agreement. The amendments will be effective for the Company for annual periods, and interim periods within those annual periods beginning after December 15, 2014, with early implementation of the guidance permitted. In implementing this guidance, assets that are reclassified from real estate to loans are measured at the carrying value of the real estate at the date of adoption.Assets reclassified from loans to real estate are measured at the lower of the net amount of the loan receivable or the fair value of the real estate less costs to sell at the date of adoption. The Company will apply the amendments using a modified retrospective approach. The Company does not expect these amendments to have a material effect on its financial statements. In May 2014, the FASB issued guidance to change the recognition of revenue from contracts with customers. The core principle of the new guidance is that an entity should recognize revenue to reflect the transfer of goods and services to customers in an amount equal to the consideration the entity receives or expects to receive. The guidance will be effective for the Company for reporting periods beginning after December 15, 2016. The Company will apply the guidance using a modified retrospective approach. The Company does not expect these amendments to have a material effect on its financial statements. In June 2014, the FASB issued guidance which makes limited amendments to the guidance on accounting for certain repurchase agreements. The new guidance (1) requires entities to account for repurchase-to-maturity transactions as secured borrowings (rather than as sales with forward repurchase agreements), (2) eliminates accounting guidance on linked repurchase financing transactions, and (3) expands disclosure requirements related to certain transfers of financial assets that are accounted for as sales and certain transfers (specifically, repos, securities lending transactions, and repurchase-to-maturity transactions) accounted for as secured borrowings. The amendments will be effective for the Company for the first interim or annual period beginning after December 15, 2014. The Company will apply the guidance by making a cumulative-effect adjustment to retained earnings as of the beginning of the period of adoption. The Company does not expect these amendments to have a material effect on its financial statements. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s financial position, results of operations or cash flows. Risks and Uncertainties - In the normal course of its business, the Company encounters two significant types of risks: economic and regulatory.There are three main components of economic risk:interest rate risk, credit risk and market risk.The Company is subject to interest rate risk to the degree that its interest-bearing liabilities mature or reprice at different speeds, or on different basis, than its interest-earning assets.Credit risk is the risk of default on the loan portfolio that results from borrower’s inability or unwillingness to make contractually required payments.Market risk reflects changes in the value of collateral underlying loans receivable and the valuation of real estate held by the Company. The Company is subject to the regulations of various governmental agencies.These regulations can and do change significantly from period to period.Periodic examinations by the regulatory agencies may subject the Company to further changes with respect to asset valuations, amounts of required loss allowances and operating restrictions from the regulators’ judgments based on information available to them at the time of their examination. Reclassifications - Certain captions and amounts in the 2013 financial statements were reclassified to conform to the 2014 presentation. These reclassifications had no effect on shareholders’ equity or results of operations as previously presented. NOTE 3 - FAIR VALUE MEASUREMENTS The current accounting literature requires the disclosure of fair value information for financial instruments, whether or not they are recognized in the consolidated balance sheets, when it is practical to estimate the fair value. The guidance defines a financial instrument as cash, evidence of an ownership interest in an entity or contractual obligations which require the exchange of cash or other financial instruments. Certain items are specifically excluded from the disclosure requirements, including the Company’s common stock, premises and equipment, accrued interest receivable and payable, and other assets and liabilities. 11 The fair value of a financial instrument is the amount at which the asset or obligation could be exchanged in a current transaction between willing parties, other than in a forced or liquidation sale. Fair value estimates are made at a specific point in time based on relevant market information and information about the financial instruments. Because no market value exists for a significant portion of the financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments, and other factors. The Company has used management’s best estimate of fair value based on the above assumptions. Thus, the fair values presented may not be the amounts, which could be realized, in an immediate sale or settlement of the instrument. In addition, any income taxes or other expenses, which would be incurred in an actual sale or settlement, are not taken into consideration in the fair values presented. The following methods and assumptions were used to estimate the fair value of significant financial instruments: Cash and Due from Banks - The carrying amount for cash and due from banks is a reasonable estimate of fair value. Federal Funds Sold - Federal funds sold are for a term of one day, and the carrying amount approximates the fair value. Securities Available-for-sale - Investment securities available-for-sale are recorded at fair value on a recurring basis. Fair value measurement is based upon quoted prices, if available. If quoted prices are not available, fair values are measured using independent pricing models or other model-based valuation techniques such as the present value of future cash flows, adjusted for the security’s credit rating, prepayment assumptions and other factors such as credit loss assumptions. With respect to securities available-for-sale, Level 1 includes those securities traded on an active exchange, such as the New York Stock Exchange, U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets and money market funds. Level 2 securities include mortgage-backed securities issued by government sponsored entities, municipal bonds and corporate debt securities. Securities classified as Level 3 include asset-backed securities in less liquid markets. Nonmarketable Equity Securities - The carrying amount for nonmarketable equity securities approximates the fair value since no readily available market exists for these securities. Mortgage Loans Held for Sale - The carrying value for mortgage loans held for sale is a reasonable estimate for fair value considering the short time these loans are carried on the books.Management determined that only minor fluctuations occurred in fixed rate mortgage loans; therefore the carrying amount approximates fair value. Loans Receivable- For certain categories of loans, such as variable rate loans which are repriced frequently and have no significant change in credit risk, fair values are based on the carrying amounts. The fair value of other types of loans is estimated by discounting the future cash flows using the current rates at which similar loans would be made to borrowers with similar credit ratings and for the same remaining maturities. However, from time to time, a loan is considered impaired and an allowance for loan losses is established. Loans for which it is probable that payment of interest and principal will not be made in accordance with the contractual terms of the loan agreement are considered impaired. The fair value of impaired loans is estimated using one of several methods, including collateral value, market value of similar debt, enterprise value,liquidation value and discounted cash flows. Those impaired loans not requiring an allowance represent loans for which the fair value of the expected repayments or collateral exceeds the recorded investments in such loans. Deposits- The fair value of demand deposits, savings, and money market accounts is the amount payable on demand at the reporting date.The fair values of certificates of deposit are estimated using a discounted cash flow calculation that applies current interest rates to a schedule of aggregated expected maturities. Securities Sold Under Agreements to Repurchase - These repurchase agreements have a fixed rate.Due to the minor change in interest rates, management estimated the fair value using a discounted cash flow calculation that applies the Company’s current borrowing rate for the securities sold under agreements to repurchase. Advances from Federal Home Loan Bank -The fair values of fixed rate borrowings are estimated using a discounted cash flow calculation that applies the Company’s current borrowing rate from the Federal Home Loan Bank.The carrying amounts of variable rate borrowings are reasonable estimates of fair value because they can be repriced frequently. 12 Junior Subordinated Debentures -The fair values of fixed rate junior subordinated debentures are estimated using a discounted cash flow calculation that applies the Company’s current borrowing rate.The carrying amounts of variable rate borrowings are reasonable estimates of fair value because they can be repriced frequently. Employee Stock Ownership Plan Borrowings - The carrying value of the ESOP borrowing is a reasonable estimate of fair value because they can be repriced frequently. Off-Balance Sheet Financial Instruments - Fair values for off-balance sheet, credit-related financial instruments are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreements and the counterparties’ credit standing. The carrying values and estimated fair values of the Company’s financial instruments are as follows: June 30, 2014 Carrying Amount Estimated Fair Value Level 1 Level 2 Level 3 Financial Assets: Cash and due from banks $ $ $ $
